Citation Nr: 0411179	
Decision Date: 04/28/04    Archive Date: 05/06/04

DOCKET NO.  97-13 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little Rock, 
Arkansas


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to February 1978.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 1997 rating decision of the Little Rock, 
Arkansas Regional Office (RO) of the Department of Veterans 
Affairs (VA), which determined that no new and material evidence 
had been submitted to reopen a claim of entitlement to service 
connection for a nervous condition.

In June 1999, the veteran testified at a local hearing.  In 
February 2001, the veteran testified before the undersigned Acting 
Veterans Law Judge.  The transcript is of record.

In June 2001, the Board held that new and material evidence had 
been submitted to reopen a claim of entitlement to service 
connection for a psychiatric disorder and remanded the case for 
further development and de novo review by the RO.  The case is now 
before the Board. 


REMAND

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  VA 
has a duty to notify the appellant of any information and evidence 
needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102 
and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  VA also 
has a duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2003).

The veteran's service entrance and separation examination reports 
are of record.  Prior to the Board's remand in June 2001, the RO 
made numerous attempts to secure the remainder of the veteran's 
service medical records.  In response to the Board's remand, the 
RO specifically requested all available service medical records 
relating to the veteran's psychiatric care and any Surgeon 
General's office records relating to inpatient care received in 
Wiesbaden, Germany.  The search, completed in November 2001, was 
unsuccessful.  The RO conducted a subsequent search for the same 
records in November 2002; the response was that all medical 
records were mailed to the RO in May 1978.  

In the interim, the RO conducted a separate search, completed in 
December 2001, for the veteran's service medical records and this 
search identified an Air Force record.  The response, at page 2 of 
a document printed on 9-20-2002, requests that the veteran's 
branch of service be verified and that the veteran complete VA 
Form 3101 and NA 13075, Questionnaire About Military Service.  The 
record does not indicate that this has been accomplished.  The 
veteran's separation examination report indicates that the veteran 
received psychiatric treatment at Columbus Air Force Base and at 
Keesler Air Force Base (last evaluation in September 1977).  
During the veteran's personal hearing before the undersigned 
Acting Veterans Law Judge in February 2001, the veteran also 
testified that he was treated for a "breakdown" at an Air Force 
dispensary in Aviano, Italy.  As such, the Board finds it 
necessary to attempt to obtain the identified Air Force record.  

Furthermore, an undated memorandum in the claims file indicates 
that the veteran reportedly received medical treatment at the 
following VA Medical facilities:  North Little Rock, Memphis, 
Fayetteville, Shreveport, and Poplar Buff.  A review of the claims 
file reveals that only VA treatment records from the North Little 
Rock facility are associated with the claims file.  Because the 
veteran has other unrelated claims pending, it is unclear whether 
treatment at the other named facilities pertain to the current 
issue on appeal.  Nevertheless, any VA medical records are deemed 
to be constructively of record in proceedings before the Board and 
should be obtained prior to further review of the claims file.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  

According to a November 2002 medical statement, a VA psychiatrist 
stated that it was difficult to determine whether the veteran's 
psychiatric disability could be related to service without review 
of the veteran's service medical records.  If any additional 
service medical records are obtained by the RO, the Board finds it 
helpful to have the psychiatrist review them and submit any 
additional opinions.

Accordingly, this case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file and ensure that all 
notification and development action required by the VCAA are fully 
complied with and satisfied.  

2.  The RO should have the veteran complete VA Form 3101 and NA 
13075, Questionnaire About Military Service.  The RO should then 
submit the completed forms, so that an attempt may be made to 
search for and obtain the identified Air Force record. 

3.  The RO should obtain treatment records from VA medical 
facilities in Memphis, Fayetteville, Shreveport, and Poplar Buff, 
and any treatment records subsequent to March 2003 from Little 
Rock.  

4.  If additional service medical records are obtained, the RO 
should request that the VA psychiatrist who offered opinions in 
October and November 2002 review the complete record and provide 
an opinion regarding any current psychiatric diagnosis and its 
relation, if any, to service. 

5.  The RO should then review the record, including any newly 
obtained service record(s), VA treatment records and the medical 
opinion by the November 2002 psychiatrist, if applicable.  If the 
benefit sought on appeal remains denied, the veteran and his 
representative should be furnished a supplemental statement of the 
case and given the appropriate opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of this 
case.  No action is required of the veteran unless he is otherwise 
notified by the RO.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



